                 Case 2:20-cv-00597-PSG-RAO       Document
                                UNITED STATES DISTRICT COURT,2CENTRAL
                                                                Filed 01/21/20   Page
                                                                       DISTRICT OF      1 of 7 Page ID #:837
                                                                                   CALIFORNIA
                                                                                    CIVIL COVER SHEET
I. (a) PLAINTIFFS ( Check box if you are representing yourself                           )              DEFENDANTS ( Check box if you are representing yourself                              )
CERTAIN UNDERWRITERS AT LLOYD’S, LONDON                SOUTHERN CALIFORNIA EDISON COMPANY; EDISON
SUBSCRIBING TO POLICY NOS. LSI 200432 and LSI 300125 INTERNATIONAL; THE BOEING COMPANY; and DOES 1
as subrogees of Timothy and Joanna McPartlin and Makan through 50, inclusive
Delrahim
(b) County of Residence of First Listed Plaintiff London, England                                      County of Residence of First Listed Defendant Los Angeles
(EXCEPT IN U.S. PLAINTIFF CASES)                                                                       (IN U.S. PLAINTIFF CASES ONLY)

(c) Attorneys (Firm Name, Address and Telephone Number) If you are                                      Attorneys (Firm Name, Address and Telephone Number) If you are
representing yourself, provide the same information.                                                    representing yourself, provide the same information.
(See Attachment)                                                                                        (See Attachment)
                                                                                              III. CITIZENSHIP OF PRINCIPAL PARTIES-For Diversity Cases Only
II. BASIS OF JURISDICTION (Place an X in one box only.)                                            (Place an X in one box for plaintiff and one for defendant)
       1. U.S. Government                    3. Federal Question (U.S.                                                       PTF         DEF     Incorporated or Principal Place             PTF          DEF
                                                                                              Citizen of This State                              of Business in this State
       Plaintiff                             Government Not a Party)                                                               1       1                                                       4       4
                                                                                              Citizen of Another State                           Incorporated and Principal Place                  5       5
                                                                                                                                   2       2
                                                                                                                                                 of Business in Another State
       2. U.S. Government                    4. Diversity (Indicate Citizenship               Citizen or Subject of a
                                                                                                                                   3       3     Foreign Nation                                    6       6
       Defendant                             of Parties in Item III)                          Foreign Country


IV. ORIGIN (Place an X in one box only.)
       1. Original             2. Removed from           3. Remanded from           4. Reinstated or            5. Transferred from Another                6. Multidistrict            8. Multidistrict
          Proceeding              State Court               Appellate Court            Reopened                    District (Specify)                         Litigation -                Litigation -
                                                                                                                                                              Transfer                   Direct File

V. REQUESTED IN COMPLAINT: JURY DEMAND:                                         Yes             No        (Check "Yes" only if demanded in complaint.)
CLASS ACTION under F.R.Cv.P. 23:                Yes      No                           MONEY DEMANDED IN COMPLAINT: $ Unspecified amount
VI. CAUSE OF ACTION (Cite the U.S. Civil Statute under which you are filing and write a brief statement of cause. Do not cite jurisdictional statutes unless diversity.) Causes
of Action: (1) Inverse Condemnation; (2) Negligence; (3) Negligence Per Se; (4) Violation of Health and Safety §§ 13007 and
13008; (5) Violation of Public Utilities §2106; (6) Trespass; (7) Private Nuisance; (8) Premises Liability.
VII.       NATURE OF SUIT (Place an X in one box only).
        OTHER STATUTES                   CONTRACT               REAL PROPERTY CONT.                     IMMIGRATION                    PRISONER PETITIONS                       PROPERTY RIGHTS
       375 False Claims Act             110 Insurance               240 Torts to Land                                                    Habeas Corpus:                   820 Copyrights
                                                                                                      462 Naturalization
                                                                    245 Tort Product                  Application                       463 Alien Detainee                830 Patent
       376 Qui Tam                      120 Marine
                                                                    Liability                         465 Other                         510 Motions to Vacate             835 Patent – Abbreviated
       (31 USC 3729(a))                 130 Miller Act              290 All Other Real                Immigration Actions               Sentence                          New Drug Application
       400 State                        140 Negotiable              Property                                                            530 General                       840 Trademark
       Reapportionment                  Instrument                                                       TORTS
                                                                       TORTS                                                            535 Death Penalty
       410 Antitrust                    150 Recovery of                                            PERSONAL PROPERTY
                                                                   PERSONAL INJURY                                                            Other:
       430 Banks and Banking            Overpayment &
                                                                                                                                        540 Mandamus/Other                      SOCIAL SECURITY
                                        Enforcement of              310 Airplane                      370 Other Fraud
       450 Commerce/ICC                 Judgment                                                                                        550 Civil Rights                  861 HIA (1395ff)
                                                                     315 Airplane                     371 Truth in Lending
        Rates/Etc.                                                                                                                      555 Prison Condition
                                                                     Product Liability                380 Other Personal                                                  862 Black Lung (923)
       460 Deportation                  151 Medicare Act
                                                                                                      Property Damage                   560 Civil Detainee                863 DIWC/DIWW (405 (g))
                                        152 Recovery of             320 Assault, Libel &
       470 Racketeer Influ-                                                                                                              Conditions of
                                         Defaulted Student          Slander                           385 Property Damage                                                 864 SSID Title XVI
       enced & Corrupt Org.                                                                                                              Confinement
                                         Loan (Excl. Vet.)          330 Fed. Employers’               Product Liability                                                   865 RSI (405 (g))
       480 Consumer Credit
                                        153 Recovery of             Liability                           BANKRUPTCY
       490 Cable/Sat TV                 Overpayment of              340 Marine                                                     FORFEITURE/PENALTY
                                        Vet. Benefits                                                 422 Appeal 28                                                            FEDERAL TAX SUITS
       850 Securities/Com-
                                                                     345 Marine Product               USC 158
       modities/Exchange                160 Stockholders'                                                                               625 Drug Related                      870 Taxes (U.S. Plaintiff or
                                                                     Liability
                                        Suits                                                         423 Withdrawal 28                 Seizure of Property 21                Defendant)
       890 Other Statutory                                          350 Motor Vehicle                 USC 157                           USC 881                               871 IRS-Third Party 26 USC
       Actions                          190 Other                    355 Motor Vehicle                  CIVIL RIGHTS                    690 Other                              7609
       891 Agricultural Acts            Contract                     Product Liability                440 Other Civil Rights                   LABOR
       893 Environmental                195 Contract
                                                                     360 Other Personal               441 Voting                        710 Fair Labor Standards
       Matters                          Product Liability
                                                                     Injury                                                             Act
                                        196 Franchise                                                 442 Employment
       895 Freedom of Info.                                         362 Personal Injury-
                                                                                                      443 Housing/                      720 Labor/Mgmt.
       Act                                                          Med Malpratice
                                      REAL PROPERTY                                                   Accommodations                    Relations
       896 Arbitration                                              365 Personal Injury-
                                        210 Land                                                      445 American with                 740 Railway Labor Act
       899 Admin. Procedures                                        Product Liability
                                        Condemnation                                                  Disabilities-                     751 Family and Medical
       Act/Review of Appeal of                                      367Health Care/                   Employment
                                        220 Foreclosure                                                                                  Leave Act
       Agency Decision                                              Pharmaceutical
                                        230 Rent Lease &                                              446 American with                 790 Other Labor
       950 Constitutionality of                                     Personal Injury
                                        Ejectment                                                     Disabilities-Other                Litigation
       State Statutes                                               Product Liability
                                                                                                      448 Education                     791 Employee Ret. Inc.
                                                                     368Asbestos
                                                                     Personal Injury                                                     Security Act
                                                                     Product Liability
FOR OFFICE USE ONLY:                             Case Number:


CV-71 (05/17)                                                                                CIVIL COVER SHEET                                             Page 1 of 3
                                                                                                                                                                              American LegalNet, Inc.
                                                                                                                                                                              www.FormsWorkFlow.com
              Case 2:20-cv-00597-PSG-RAO       Document
                             UNITED STATES DISTRICT COURT,2CENTRAL
                                                             Filed 01/21/20   Page
                                                                    DISTRICT OF      2 of 7 Page ID #:838
                                                                                CALIFORNIA
                                                                               CIVIL COVER SHEET

VIII. VENUE: Your answers to the questions below will determine the division of the Court to which this case will be initially assigned. This initial assignment is subject
to change, in accordance with the Court's General Orders, upon review by the Court of your Complaint or Notice of Removal.

QUESTION A: Was this case removed
from state court?                                                 STATE CASE WAS PENDING IN THE COUNTY OF:                                      INITIAL DIVISION IN CACD IS:
              Yes     No
                                                        Los Angeles, Ventura, Santa Barbara, or San Luis Obispo                                           Western
If "no, " skip to Question B. If "yes," check the
box to the right that applies, enter the                Orange                                                                                           Southern
corresponding division in response to
Question E, below, and continue from there.             Riverside or San Bernardino                                                                       Eastern


QUESTION B: Is the United States, or                B.1. Do 50% or more of the defendants who reside in
one of its agencies or employees, a                 the district reside in Orange Co.?                              YES. Your case will initially be assigned to the Southern Division.
PLAINTIFF in this action?                                                                                           Enter "Southern" in response to Question E, below, and continue
                                                                                                                    from there.
                                                    check one of the boxes to the right
                   Yes        No                                                                                    NO. Continue to Question B.2.

                                                    B.2. Do 50% or more of the defendants who reside in
If "no, " skip to Question C. If "yes," answer      the district reside in Riverside and/or San Bernardino          YES. Your case will initially be assigned to the Eastern Division.
Question B.1, at right.                             Counties? (Consider the two counties together.)                 Enter "Eastern" in response to Question E, below, and continue
                                                                                                                    from there.

                                                    check one of the boxes to the right .                           NO. Your case will initially be assigned to the Western Division.
                                                                                                                    Enter "Western" in response to Question E, below, and continue
                                                                                                                    from there.


QUESTION C: Is the United States, or                C.1. Do 50% or more of the plaintiffs who reside in the         YES. Your case will initially be assigned to the Southern Division.
one of its agencies or employees, a                 district reside in Orange Co.?                                  Enter "Southern" in response to Question E, below, and continue
DEFENDANT in this action?                                                                                           from there.
                                                    check one of the boxes to the right
                   Yes       No
                                                                                                                    NO. Continue to Question C.2.

                                                    C.2. Do 50% or more of the plaintiffs who reside in the         YES. Your case will initially be assigned to the Eastern Division.
If "no, " skip to Question D. If "yes," answer      district reside in Riverside and/or San Bernardino              Enter "Eastern" in response to Question E, below, and continue
Question C.1, at right.                             Counties? (Consider the two counties together.)                 from there.

                                                    check one of the boxes to the right                             NO. Your case will initially be assigned to the Western Division.
                                                                                                                    Enter "Western" in response to Question E, below, and continue
                                                                                                                    from there.

                                                                                                               A.                          B.                            C.
                                                                                                                                   Riverside or San          Los Angeles, Ventura,
QUESTION D: Location of plaintiffs and defendants?                                                                                Bernardino County          Santa Barbara, or San
                                                                                                       Orange County
                                                                                                                                                              Luis Obispo County

Indicate the location(s) in which 50% or more of plaintiffs who reside in this district
reside. (Check up to two boxes, or leave blank if none of these choices apply.)
Indicate the location(s) in which 50% or more of defendants who reside in this
district reside. (Check up to two boxes, or leave blank if none of these choices
apply.)

                 D.1. Is there at least one answer in Column A?                                               D.2. Is there at least one answer in Column B?
                                        Yes             No                                                                          Yes           No

                     If "yes," your case will initially be assigned to the5                                     5If "yes," your case will initially be assigned to the
                                  SOUTHERN DIVISION.                                                                           EASTERN DIVISION.

     Enter "Southern" in response to Question E, below, and continue from there.                               Enter "Eastern" in response to Question E, below.
                          If "no," go to question D2 to the right.                                       If "no," your case will be assigned to the WESTERN DIVISION.

                                                                                                                Enter "Western" in response to Question E, below.


QUESTION E: Initial Division?                                                                                              INITIAL DIVISION IN CACD

Enter the initial division determined by Question A, B, C, or D above:                                                              Western
QUESTION F: Northern Counties?
Do 50% or more of plaintiffs or defendants in this district reside in Ventura, Santa Barbara, or San Luis Obispo counties?                                Yes            No
CV-71 (05/17)                                                                     CIVIL COVER SHEET                                        Page 2 of 3    American LegalNet, Inc.
                                                                                                                                                          www.FormsWorkFlow.com
               Case 2:20-cv-00597-PSG-RAO       Document
                              UNITED STATES DISTRICT COURT,2CENTRAL
                                                              Filed 01/21/20   Page
                                                                     DISTRICT OF      3 of 7 Page ID #:839
                                                                                 CALIFORNIA
                                                                         CIVIL COVER SHEET

IX(a). IDENTICAL CASES: Has this action been previously filed in this court?                                                             NO                   YES

         If yes, list case number(s):


IX(b). RELATED CASES: Is this case related (as defined below) to any civil or criminal case(s) previously filed in this court?
                                                                                                                                          NO                  YES
                                         Bashant v. Southern California Edison, Case No. 2:19-CV-01707 (Case removed on March 7,
                                         2019; case dismissed as to Boeing on March 12, 2019; case remanded on April 1, 2019); Geoff
                                         Abadee et al. v. Southern California Edison et al., Case No. 2:19-cv-01701 (Case removed on
                                         March 7, 2019; case dismissed as to Boeing on March 12, 2019; case remanded on April 1,
                                         2019); Andrew Von Oeyen et al. v. Southern California Edison et al., Case No. 2:19-cv-03955,
                                         (Case removed on May 6, 2019, case remanded on August 16, 2019); Terri Baklayan, et al. v.
                                         Southern California Edison, et al., Case No. 2:19-cv-06011 (Case removed on July 12, 2019,
                                         case voluntarily dismissed on July 26, 2019); Gary Kast, et al v. Southern California Edison, et
                                         al., Case No. 2:19-cv-10091 (Case removed on November 26, 2019, case dismissed as to
                                         Boeing on January 6, 2020 ); Certain Underwriters at Lloyd’s, London Subscribing to Policy No.
                                         BHX000765B as subrogees of Mehdi Bolour and Yassaman Bolour v. Southern California
                                         Edison et. al., Case No. 2:20-CV-00582 (Case removed on January 21, 2020); Certain
                                         Underwriters at Lloyd’s, London Subscribing to Policy No. BHX000952 as subrogees of Angel
                                         View LLC v. Southern California Edison et. al., Case No. 2:20-CV-00586 (Case removed on
                                         January 21, 2020); Certain Underwriters at Lloyd’s, London Subscribing to Policy No.
                                         BHX000907 as subrogees of the Leonard Family Trust v. Southern California Edison et. al.
                                         Case No. 2:20-CV-00589 (Case removed on January 21, 2020); Canopius US Insurance, Inc.
                                         as subrogee of Anil Guram, Mohammed Abu-Gheida, Elliot Glusker, Tracey Birdsall, Adam
                                         Peters and Brian and Peggy Moreno v. Southern California Edison et. al., Case No. 2:20-
        If yes, list case number(s):     CV-00592 (Case removed on January 21, 2020);

         Civil cases are related when they (check all that apply):

                    A. Arise from the same or a closely related transaction, happening, or event;
                    B. Call for determination of the same or substantially related or similar questions of law and fact; or
                    C. For other reasons would entail substantial duplication of labor if heard by different judges.

         Note: That cases may involve the same patent, trademark, or copyright is not, in itself, sufficient to deem cases related.



         A civil forfeiture case and a criminal case are related when they (check all that apply):

                    A. Arise from the same or a closely related transaction, happening, or event;

                    B. Call for determination of the same or substantially related or similar questions of law and fact; or

                     C. Involve one or more defendants from the criminal case in common and would entail substantial duplication of labor
                     if heard by different judges.



X. SIGNATURE OF ATTORNEY
(OR SELF-REPRESENTED LITIGANT): /s/ Thomas A. Manakides                                                                       DATE:   January 21, 2020

Notice to Counsel/Parties: The submission of this Civil Cover Sheet is required by Local Rule 3-1. This Form CV-71 and the information contained herein
neither replaces nor supplements the filing and service of pleadings or other papers as required by law, except as provided by local rules of court. For
more detailed instructions, see separate instruction sheet (CV-071A).




Key to Statistical codes relating to Social Security Cases:



CV-71 (05/17)                                                               CIVIL COVER SHEET                                                              Page 3 of 3

                                                                                                                                               American LegalNet, Inc.
                                                                                                                                               www.FormsWorkFlow.com
             Case 2:20-cv-00597-PSG-RAO Document 2 Filed 01/21/20 Page 4 of 7 Page ID #:840
    Nature of Suit Code Abbreviation              Substantive Statement of Cause of Action
                                       All claims for health insurance benefits (Medicare) under Title 18, Part A, of the Social Security Act, as amended. Also,
       861                HIA          include claims by hospitals, skilled nursing facilities, etc., for certification as providers of services under the program.
                                       (42 U.S.C. 1935FF(b))

       862                BL           All claims for "Black Lung" benefits under Title 4, Part B, of the Federal Coal Mine Health and Safety Act of 1969. (30 U.S.C.
                                       923)

       863                             All claims filed by insured workers for disability insurance benefits under Title 2 of the Social Security Act, as amended; plus
                          DIWC         all claims filed for child's insurance benefits based on disability. (42 U.S.C. 405 (g))

       863                DIWW         All claims filed for widows or widowers insurance benefits based on disability under Title 2 of the Social Security Act, as
                                       amended. (42 U.S.C. 405 (g))

                          SSID         All claims for supplemental security income payments based upon disability filed under Title 16 of the Social Security Act, as
       864
                                       amended.

                                       All claims for retirement (old age) and survivors benefits under Title 2 of the Social Security Act, as amended.
       865                RSI          (42 U.S.C. 405 (g))




CV-71 (05/17)                                                      CIVIL COVER SHEET                                                                   Page 3 of 3

                                                                                                                                           American LegalNet, Inc.
                                                                                                                                           www.FormsWorkFlow.com
Case 2:20-cv-00597-PSG-RAO Document 2 Filed 01/21/20 Page 5 of 7 Page ID #:841

                      ATTACHMENT TO CIVIL COVER SHEET


 Full List of Named Parties:

 CERTAIN UNDERWRITERS AT LLOYD’S, LONDON SUBSCRIBING TO POLICY NOS.
 LSI 200432 and LSI 300125 as subrogees of Timothy and Joanna McPartlin and Makan
 Delrahim,

        Plaintiffs

 v.

 SOUTHERN CALIFORNIA EDISON COMPANY; EDISON INTERNATIONAL; THE
 BOEING COMPANY and DOES 1 through 50, inclusive,

        Defendants.

 Plaintiffs’ Counsel:

 Paul J. Leeds, SBN 214309
 Maggie E. Schroedter, SBN 270377
 Jamie M. Ritterbeck, SBN 286151
 Higgs Fletcher & Mack LLP
 401 West “A” Street, Suite 2600
 San Diego, California 92101-7913
 Tel: 619.236.1551
 Fax: 619.696.1410

 Doug Skierski (Pro hac pending)
 Kristin H. Jain (Pro hac pending)
 Skierski Jain PLLC
 400 North Saint Paul Street, Suite 510
 Dallas, TX 75201
 Tel: 214.446.0330
 Fax: 214.446.0322


 Counsel for Defendant THE BOEING COMPANY

 Theodore J. Boutrous Jr., SBN 132099
 tboutrous@gibsondunn.com
 Abbey Hudson, SBN 266885
 ahudson@gibsondunn.com
 GIBSON, DUNN & CRUTCHER LLP
 333 South Grand Avenue
 Los Angeles, CA 90071-3197
 Tel: 213.229.7000
 Fax: 213.229.7520
Case 2:20-cv-00597-PSG-RAO Document 2 Filed 01/21/20 Page 6 of 7 Page ID #:842




 Peter S. Modlin, SBN 151453
 pmodlin@gibsondunn.com
 GIBSON, DUNN & CRUTCHER LLP
 555 Mission Street, Suite 3000
 San Francisco, CA 94105-0921
 Tel: 415.393.8200
 Fax: 415.393.8306

 Thomas A. Manakides, SBN 229119
 tmanakides@gibsondunn.com
 Joseph D. Edmonds, SBN 297984
 jedmonds@gibsondunn.com
 GIBSON, DUNN & CRUTCHER LLP
 3161 Michelson Drive
 Irvine, CA 92612-4412
 Tel: 949.451.3800
 Fax: 949.451.4220




                                      2
             Case 2:20-cv-00597-PSG-RAO Document 2 Filed 01/21/20 Page 7 of 7 Page ID #:843


            1                                   PROOF OF SERVICE
            2          I, Cynthia Martinez, declare as follows:
            3           I am employed in the County of Orange, State of California, I am over the age of
                 eighteen years and am not a party to this action; my business address is 3161
            4    Michelson, Irvine, CA 92612, in said County and State. On January 21, 2020, I served
                 the following document(s):
            5
                       CIVIL COVER SHEET
            6
                 on the parties stated below, by the following means of service:
            7
            8        Paul J. Leeds, Esq.                       Doug Skierski
                     Maggie E. Schroedter, Esq.                Kristin H. Jain
            9        Jamie M. Ritterbeck, Esq.                 Skierski Jain PLLC
                     Higgs Fletcher & Mach KKP                 400 North Saint Paul Street, Ste. 510
          10         401 West “A” Street, Ste. 2600            Dallas, TX 75201
                     San Diego, CA 92101-7913                  Tel.: 214.446.0330 / Fax: 214.446.0322
          11         Tel.: 619.236.1551 / Fax: 619.696.1410
          12         Attorneys for Plaintiffs                  Attorneys for Plaintiffs
          13         Douglas J. Dixon                          Cristina E. Limon
                     Andrew K. Walsh                           2244 Walnut Grove Avenue
          14         Jennifer Hayden                           Rosemead, CA 91770
                     Hueston Hennigan LLP
          15         523 West 6th Street, Suite 400
                     Los Angeles, CA 90014                     Agent for Service of Process for
          16                                                   Southern California Edison Company
                     Attorneys for Southern California         and Edison International
          17         Edison Company and Edison
                     International
          18
                   BY OVERNIGHT DELIVERY: On the above-mentioned date, I enclosed the
          19        documents in an envelope or package provided by an overnight delivery carrier
                    and addressed to the persons at the addresses shown above. I placed the
          20        envelope or package for collection and overnight delivery at an office or a
                    regularly utilized drop box of the overnight delivery carrier with delivery fees
          21        paid or provided for.
          22       (FEDERAL) I declare under penalty of perjury that the foregoing is true and
                              correct.
          23
          24           Executed on January 21, 2020.
          25
          26                                                         Cynthia Martinez
          27
          28

Gibson, Dunn &
Crutcher LLP
